NUMBER 13-19-00184-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                            IN RE D. BRENT MOORE


                      On Petition for Writ of Mandamus.


                                     ORDER
Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Per Curiam Order

       Relator D. Brent Moore filed a petition for writ of mandamus and expedited motion

for emergency relief in the above cause on April 15, 2019.         Through this original

proceeding, relator seeks to vacate an order disqualifying his counsel of record, John D.

Bell and the law firm of Wood, Boykin & Wolter, P.C. Through his expedited motion for

emergency relief, relator seeks to stay all underlying proceedings pending resolution of

this matter.

       The Court, having examined and fully considered the expedited motion for

emergency relief, is of the opinion that the motion should be granted. The expedited

motion for emergency relief is GRANTED and all underlying proceedings are ordered
STAYED pending further order of this Court, or until the case is finally decided. See TEX.

R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”).

       The Court requests that the real party in interest, Padre Isles Property Owners

Association, Inc., or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Delivered and filed the
16th day of April, 2019.




                                                  2